     Case 3:18-cv-00336-MMD-WGC Document 53 Filed 04/29/20 Page 1 of 1


1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                                ***

9     FRANK ZANINI,                                    Case No. 3:18-cv-00336-MMD-WGC

10                                Petitioner,                       ORDER
            v.
11
      WARDEN BAKER, et al.,
12
                               Respondents.
13

14         Petitioner filed an unopposed motion for an extension of time (first request) (ECF

15   No. 52). The Court finds good cause exists to grant the motion.

16         It therefore is ordered that Petitioner's unopposed motion for an extension of time

17   (first request) (ECF No. 52) is granted. Petitioner will have up to and including May 26,

18   2020, to file an opposition to the motion to dismiss (ECF No. 51).

19         DATED THIS 29th day of April 2020.

20

21
                                                MIRANDA M. DU
22                                              CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
